Exhibit 10.2

 

NRC GROUP HOLDINGS CORP.

 

Nonqualified Stock Option Agreement

 

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
__________, by and between NRC Group Holdings Corp., a Delaware corporation (the
“Company”), and _________________ (the “Grantee”).

 

1.            Certain Definitions. Capitalized terms used, but not otherwise
defined, in this Agreement will have the meanings given to such terms in the NRC
Group Holding Corp. 2018 Equity and Incentive Compensation Plan as the same may
be amended from time to time (the “Plan”).

 

2.            Grant of Option. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, pursuant to
authorization under resolutions of the Committee, the Company has granted to the
Grantee as of _______________ (the “Date of Grant”) an Option Right to purchase
__________ shares of Common Stock (the “Option”) at an Option Price equal to the
greater of (a) $10.25 per share of Common Stock or (b) the Market Value per
Share on the Date of Grant.

 

3.            Vesting of Option.

 

(a) The Option (unless terminated as hereinafter provided) shall be vested and
exercisable in substantially equal installments on each of the first three
anniversaries of October 17, 2018 if the Grantee shall have been in continuous
service on the Board until each such date (each such date a “Vesting Date” and
the period from the Date of Grant until October 17, 2021, the “Vesting Period”).
For purposes of this Agreement, “continuous service” (or substantially similar
terms) means the absence of any interruption or termination of the Grantee’s
service on the Board.

 

(b) Notwithstanding Section 3(a) above, the unvested portion of the Option that
would have become vested on the subsequent Vesting Date had the Grantee remained
in continuous service through such Vesting Date (to the extent the Option has
not been forfeited) shall become immediately exercisable in full if the
Grantee’s service terminates due to death or Grantee’s service terminates due to
Disability prior to such Vesting Date while the Grantee is in continuous
service.

 

(c) Notwithstanding Section 3(a) above, in the event of a Change in Control, the
Option shall vest and become exercisable in accordance with Sections 4 and 5
below.

 

4.            Termination of the Option. The Option shall terminate on the
earlier of: the applicable following date and 10 years from the Date of Grant:

 

(a) Ninety days after the Grantee’s voluntary termination of continuous service
or involuntary termination of continuous service without Cause prior to a Change
in Control;

 



 

 

 

(b) One year after the Grantee’s death if such death occurs while the Grantee is
in continuous service;

 

(c) One year after the Grantee’s termination of continuous service due to
Disability;

 

(d) One year after the Grantee’s involuntary termination of continuous service
without Cause that occurs in connection with a Change in Control; or

 

(e) The date of the Grantee’s termination of continuous service for Cause.

 

5.            Effect of Change in Control. Notwithstanding Section 3(a) above,
if at any time before the Option is fully vested or fully forfeited, and while
the Grantee is in continuous service, a Change in Control occurs, then the
unvested portion of the Option shall become immediately exercisable.

 

6.            Exercise and Payment of Option. To the extent exercisable, the
Option may be exercised in whole or in part from time to time and will be
settled in Common Stock by the Grantee giving notice to the Company specifying
the number of shares of Common Stock for which the Option is to be exercised and
paying the aggregate Option Price for such Common Stock. The Option Price shall
be payable (a) in cash or by check acceptable to the Company or by wire transfer
of immediately available funds, (b) by the actual or constructive transfer to
the Company by the Grantee of nonforfeitable, unrestricted shares of Common
Stock of the Company owned by the Grantee and having an aggregate fair market
value at the time of exercise of the Option equal to the total Option Price of
the shares of Common Stock which are the subject of such exercise, (c) by a net
exercise method as described in the Plan, (d) by a combination of such methods
of payment, or (e) by such other methods as may be approved by the Committee.

 

7.            Transferability, Binding Effect. Subject to Section 15 of the
Plan, the Option is not transferable by the Grantee otherwise than by will or
the laws of descent and distribution, and in no event shall this award be
transferred for value.

 

8.            No Dividend Equivalents. The Grantee shall not be entitled to
dividend equivalents with respect to the Option or the shares of Common Stock
underlying the Option.

 

9.            Adjustments. The number of shares of Common Stock issuable subject
to the Option and the other terms and conditions of the grant evidenced by this
Agreement are subject to adjustment as provided in Section 11 of the Plan.

 

10.          Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law. The Option
shall not be exercisable if such exercise would involve a violation of any law.

 



-2-

 

 

11.          No Right to Future Awards or Continued Service. The Option award is
a voluntary, discretionary bonus being made on a one-time basis and it does not
constitute a commitment to make any future awards. The Option award and any
related payments made to the Grantee will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law. Nothing contained herein will confer upon the Grantee
any right with respect to continuance of service on the Board.

 

12.          Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the
Grantee’s rights with respect to the Option without the Grantee’s consent and
the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 10D of the Exchange
Act.

 

13.          Severability. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

14.          Relation to Plan. The Option granted under this Agreement and all
of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan. In the event of any inconsistency between this Agreement
and the Plan, the terms of the Plan will govern. The Committee acting pursuant
to the Plan, as constituted from time to time, shall, except as expressly
provided otherwise herein or in the Plan, have the right to determine any
questions which arise in connection with this Agreement. Notwithstanding
anything in this Agreement to the contrary, the Grantee acknowledges and agrees
that this Agreement and the award described herein are subject to the terms and
conditions of the Company’s clawback policy (if any) as may be in effect from
time to time specifically to implement Section 10D of the Exchange Act and any
applicable rules or regulations promulgated thereunder (including applicable
rules and regulations of any national securities exchange on which the Common
Stock may be traded).

 

15.          Electronic Delivery. The Company may, in its sole discretion,
deliver any documents related to the Option and the Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or request the Grantee’s consent to participate in the Plan by electronic
means. The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

16.          Governing Law. This Agreement shall be governed by and construed
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.

 

17.          Successors and Assigns. Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

18.          Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.

 

19.          Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute but one Agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 


-3-

 

 



  NRC GROUP HOLDINGS CORP.         By:                              Name:     
Title:           Grantee Acknowledgment and Acceptance         By:          
Name:  

 



-4-

 